Citation Nr: 0315910	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from December 1956 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by which 
the RO increased the veteran's disability evaluation to 10 
percent.  In September 2001 the Board remanded this matter 
for additional development.  


REMAND

In the September 2001 remand the Board indicated that another 
VA examination should be conducted if the veteran's 
assertions or the evidence acquired during the process of 
developing the case suggested any worsening of the disability 
since the August 2000 VA examination.  In this regard, the 
Board notes that the veteran submitted a handwritten 
statement in September 2002 reporting that the problem with 
his back occurred three to four times a year and took several 
weeks to abate.  This represents an allegation of increased 
difficulties beyond what was alleged previously.  
Additionally, VA treatment records associated with the claims 
file during the course of the development on remand reflect 
results of an electromyograph (EMG) that "suggest the 
probability of distal peripheral neuropathy of the right 
leg."  This is especially significant in light of April 1999 
findings of disc space narrowing and disc disease associated 
with the low back strain.  It cannot be said from review of 
the August 2000 VA examination reports that the examiners 
were privy to this additional information, especially 
considering that they both noted their inability to acquire 
reports as to a recent private EMG, a recent VA x-ray and a 
recent VA computerized tomography (CT) scan.  As a result, 
the Board finds that a remand is warranted to provide the 
veteran additional VA examinations.

Accordingly, the case is REMANDED for the following action:  

1.  The RO should ask the veteran to 
identify any VA and non-VA healthcare 
providers who have treated his service-
connected disability.  The RO should 
obtain any records the veteran 
identifies, which have not been 
previously associated with the claims 
file.  In particular, the RO should 
attempt to obtain copies of all reports 
of any recent studies or tests (including 
EMGs, x-rays, CT scans, or magnetic 
resonance imaging (MRI)) conducted on the 
veteran's low back. 

2.  After the above-requested development 
has been completed, the veteran should be 
provided orthopedic and neurological 
examinations.  If possible, the same 
examiners who conducted the August 2000 
examinations should be asked to evaluate 
the veteran.  The RO should ensure that 
these examiners are provided with the 
claims file, including the above 
referenced reports.  The examiners should 
assess the severity of the veteran's 
lumbosacral strain disability.  In 
reaching a conclusion regarding the 
severity of the disability the examiners 
are asked to again review the claims 
file.  The neurological examiner is asked 
to determine if the service-connected 
back disability affects any nerves.  If 
there is such nerve involvement, the 
examiner should assess the severity of 
the nerve involvement using the pertinent 
rating criteria as guidance.  By way of 
example, under Diagnostic Code 8520, the 
evaluation of the sciatic nerve hinges on 
assessing whether there is complete or 
incomplete paralysis of the nerve, 
neuritis or neuralgia, and whether there 
is mild, moderate, moderately severe, or 
severe incomplete paralysis.  The 
examiner should also indicate whether the 
veteran experiences incapacitating 
episodes (requiring prescribed bed rest 
and treatment by a physician), and the 
duration and frequency of the episodes.  
The examiner should also describe any 
disc disease as mild, moderate, severe 
(recurring attacks with intermittent 
relief), or pronounced (little 
intermittent relief).

The orthopedic examiner should assess the 
degree of any functional impairment due 
to pain, weakness, or fatigability.  If 
there is clinical evidence of pain, 
weakness or fatigability, the examiner 
should indicate the degree of motion at 
which this begins and the extent to which 
the veteran experiences functional 
impairment as a result.  The examiner 
should portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  The 
examiner should indicate if there are any 
recurring attacks such as described by 
the veteran and if so, the functional 
debility caused thereby should be equated 
to the rating criteria.  The examiner 
should indicate whether there is muscle 
spasm on extreme forward bending, loss of 
lateral spine motion unilaterally in the 
standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  Diagnostic Code 5295.  

3.  After the development requested above 
has been completed, the RO should again 
review the record including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the RO 
should furnish the appellant and his 
representative a SSOC and allow them the 
opportunity to respond.

After giving the veteran opportunity to respond to the SSOC, 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the case 
should be returned to the Board.  (The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

